Citation Nr: 0113656	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an earlier effective date for the grant of an 
increased disability evaluation for optic neuritis and 
retinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from May 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky (RO) which denied the benefit sought on appeal.


REMAND

The veteran essentially contends that the RO's rating 
decisions granting a 90 percent disability evaluation 
effective March 16, 1998 and a 100 percent disability 
evaluation effective April 28, 1999 for optic neuritis and 
retinitis are incorrect.  Specifically, the veteran argues 
that he was entitled to an increased evaluation for optic 
neuritis and retinitis prior to March 16, 1998.

A preliminary review of the record reveals that the veteran 
filed his claim for an increased disability evaluation for 
optic neuritis and retinitis in September 1998.  Rating 
decisions dated March 2000 and June 2000 granted a 90 percent 
disability evaluation effective March 16, 1998 and a 100 
percent disability evaluation effective April 28, 1999.  
Under VA laws and regulations, it is possible to have an 
increased rating one year prior to the date of the claim. See 
38 U.S.C.A. § 5110(b)(2) (2000) (in cases involving a claim 
for an increased evaluation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from that date; otherwise, the effective date 
is the date the claim is received).  See also 38 C.F.R. 
§ 3.400(o)(2) (2000); Harper v. Brown, 10 Vet. App. 125 
(1997).  However, it is unclear whether the veteran received 
treatment for his optic neuritis and retinitis prior to the 
date of the claim.  In particular, the veteran reported in an 
April 2000 statement that he has been receiving treatment 
from Craig Morgan, M.D. regarding his impaired vision for at 
least ten years.  Nonetheless, the record does not reflect 
medical evidence showing the severity of the veteran's vision 
impairment for the entire one-year period prior to September 
16, 1998, the date the veteran's claim was received by the 
RO.  As such, the Board finds that the veteran's treatment 
records for the period September 16, 1997 through September 
16, 1998 are relevant to the veteran's claim for an increased 
disability evaluation, and should be associated with the 
claims file.  

Additionally, while the veteran's appeal was pending, there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000 the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107), which modified the 
circumstances under which the VA's duty to assist claimants 
applies.  This legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
optic neuritis and retinitis for the 
period September 16, 1997 through 
September 16, 1998.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file, particularly those 
pertaining to the veteran's treatment 
from Craig Morgan, M.D.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




